Citation Nr: 1308556	
Decision Date: 03/13/13    Archive Date: 03/20/13

DOCKET NO.  08-03 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a right ear hearing loss disability.

2.  Entitlement to service connection for a stomach condition.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1969 to January 1972.  

This appeal is before the Board of Veterans' Appeals (Board) on appeal from November 2006 and March 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This case was previously before the Board in June 2011 when it was remanded for additional development.  The case is now before the Board for further appellate consideration.

During the pendency of this appeal, in August and December 2013 rating decisions, the Veteran's claims for service connection for diffuse idiopathic skeletal hyperostosis (DISH), left ear hearing loss, and tinnitus were granted.  Therefore, these issues are no longer before the Board for consideration.  

The Board acknowledges that the Veteran's claim for service connection for a right ear hearing loss disability was not readjudicated in the February 2012 supplemental statement of the case (SSOC).  In the January 2013 Informal Hearing Presentation, however, the Veteran's representative acknowledged this procedural deficiency and stated that the Veteran expressly waives the right to have the claim remanded for the purposes of readjudication and obtainment of a new SSOC.  In essence, the Veteran's representative waived RO or AMC consideration of the evidence received since the last statement of the case (SOC) or SSOC addressing this issue.  Thus, in accordance with the Veteran's and his representative's request, the Board will proceeded to adjudication of the claim for service connection for a right ear hearing loss disability on the merits. 

The issue of entitlement to service connection for a stomach condition is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

A review of the Veteran's Virtual VA electronic claims file is negative for any additional information or evidence pertinent to the claims on appeal.


FINDING OF FACT

1.  A right ear hearing loss disability was manifested during VA examination in September 2011.

2.  A VA examination in November 2012 linked the Veteran's hearing loss to in-service noise exposure.  


CONCLUSION OF LAW

A right ear hearing loss disability was incurred during active military service.  38 U.S.C.A. §§ 1101, 1110, 1154(b), 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

As noted above, in June 2011, the claim for service connection for a bilateral hearing loss disability was remanded by the Board for additional development.  In relevant part, the RO/AMC was to (1) contact the Veteran and request that he identify any additional treatment that he has received for hearing loss and obtain any records identified; (2) obtain the Veteran's complete military service personnel records and make a finding as to whether he served under combat conditions; (3) obtain the Veteran's post-service civilian medical records while employed at the Bureau of Prisons, and; (4) afford the Veteran a new VA audiological examination to determine the nature and etiology of any hearing loss disability.

In August 2011, the AMC requested that the Veteran identify any ongoing relevant treatment, VA and non VA, that he has received for hearing loss.  A December 2012 report of general information shows that he had no additional medical records to submit and he requested that his appeal be processed.  The Veteran's employee medical folder was obtained pertaining to his employment by the Bureau of Federal Prisons.  In August 2011, the Veteran's complete service personnel records were received.  In an August 2012 deferred rating decision, the AMC noted that service personnel records showed that the Veteran received to campaign credits during service in Vietnam, thus, his military weapons noise exposure is conceded by VA.  In September 2011 and November 2012, the Veteran was afforded additional VA audiological examinations to determine the nature and etiology of his claimed hearing loss disability.  In light of the foregoing, the Board finds that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998). 

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).  Under the Veterans Claims Assistance Act of 2000 (VCAA), when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VCAA letters dated in May 2006 and August 2011 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b)(1) (2012); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  These letters informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Furthermore, these letters described how appropriate disability ratings and effective dates were assigned.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's complete service treatment and personnel records, Social Security Administration (SSA) records, post-service employment medical records, and identified post-service VA and private treatment records have been obtained.  The Board finds that all relevant records identified by the Veteran as relating to this claim have been obtained.  The record contains sufficient evidence to make a decision on the claim for service connection for right ear hearing loss.  VA has fulfilled its duty to assist.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2012).  The Veteran was provided VA audiological examinations in November 2006, September 2011, and November 2012, to determine the nature and etiology of his claimed hearing loss disability.  The examiner's reviewed the claims file, conducted the appropriate diagnostic tests, and the November 2012 examiner considered the Veteran's complete documented and reported history of the claimed disability, and acknowledged that VA had conceded that Veteran's military noise exposure in light of his verified participation in two campaigns in Vietnam.  The Board finds these examination reports and opinions, in combination, to be thorough, complete, and sufficient upon which to base a decision with regard to the claim for service connection for a right ear hearing loss disability.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2012).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2012).

To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Certain diseases, to include organic diseases of the nervous system, such as hearing loss disability, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).

The Board notes the Veteran has alleged service under combat conditions during Vietnam service.  A review of his service personnel records shows that he was credited with service in two campaigns during Vietnam service.  In Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), the United States Court of Appeals for the Federal Circuit held that under 38 U.S.C.A. § 1154(b), a combat veteran's assertions of an event during combat are to be presumed if consistent with the time, place and circumstances of such service.  However, 38 U.S.C.A. § 1154(b) does not establish service connection for a combat veteran; it aids him or her by relaxing the adjudicative evidentiary requirements for determining what happened in service. 

Service connection may also be granted for a disability which is proximately due to, or the result of another service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998). 

With respect to hearing loss disability, VA has specifically defined what is meant by a 'disability' for the purposes of service connection.  See 38 C.F.R. § 3.385 (2012). '[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.'

The Court has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court, in Hensley, indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this case, the Veteran contends that he has a current right ear hearing loss disability that is caused by or related to his military noise exposure and/or ear infections during service.  He has reported military noise exposure without use of hearing protection to a V-100 armored car and tank engines with twin 30 caliber machine guns, grenade launching, artillery fire from multiple types of firearms, howitzers, mortars, and assault helicopters while performing the duties of his military occupational specialty as a police officer.  

The Veterans service personnel records show that his military occupational specialty was a military policeman.  His military awards and decorations indicative of noise exposure include expert rifle and grenade awards.  He received two campaign credits for his service in Vietnam, thus, his military noise exposure has been conceded by VA.  

In-service audiology testing conducted on enlistment examination in June 1969 and separation examination in December 1971 included the following right ear audiometric findings, in decibels:



HERTZ


1000
2000
3000
4000
RIGHT
June 1969
0
0
-
15
RIGHT 
Dec. 1971
0
0
-
0

His service treatment records also show treatment for an earache of an unspecified ear in July 1968, which was diagnosed as external otitis media and treated with eardrops and decongestant medication.  In December 1971, he sought treatment for complaint of recurrent bilateral ear pain since three years prior.  Physical examination showed that the right tympanic membrane and ear canal was reddened.  He was diagnosed with otitis media and was treated with medication.  Physical examination of the ears during separation examination in December 1971 was negative.  

Post-service audiology testing conducted during the course of the Veteran's employment with the Bureau of Federal Prisons from 1978 to 2000 shows that he scored 15/15 bilaterally on whispered voice testing at 20 feet during a pre appointment examination in February 1978.  In 1984, audiogram testing results, shown in graph form rather than numerical values, shows values for the right ear that range, at worst, from approximately 0 decibels at 2000 Hertz to approximately 20 decibels 4000 Hertz.    

As noted above, the Veteran was afforded VA audiological examinations to determine the nature and etiology of any hearing loss disability in November 2006, September 2011, and November 2012.  The examination reports thoroughly document the Veteran's reported military noise exposure without use of hearing protection devices as described above and his reported post-service occupational and recreational noise exposure to lawn mowers and gunfire during annual small arms qualification testing with use of hearing protection devices at all times.  

Audiological examination of the right ear on those occasions showed the following audiometric findings, in decibels:



HERTZ


1000
2000
3000
4000
November 2006
25
35
25
30
September 2011
30
30
25
35
November 2012
25
25
20
20

Speech audiometry testing revealed speech recognition abilities in the right ear of 98 percent in November 2006; 96 percent in September 2011, and; 94 percent in November 2012.  The examiners opined on all occasions that the results obtained are accurate representations of the Veteran's hearing.  

As noted in the June 2012 remand, the Board has found that the opinion provided by the November 2006 examiner is inadequate as the Veteran's post-service employment audiological records had not yet been obtained.  Additionally, the November 2006 opinion reasoned, at least in part, that any current hearing loss disability is unrelated to the Veteran's military noise exposure because audiological findings during service did not show a hearing loss disability for VA purposes.  

In accordance with the June 2011 remand, the Veteran underwent an additional VA audiological examination in September 2011.  A right ear hearing loss disability was shown for VA purposes at that time as auditory thresholds for at least three of the frequencies (1000, 2000, and 4000 Hertz) were 26 decibels or greater.  Following examination of the Veteran and a review of the claims file and the Veteran's contentions, the examiner diagnosed right ear sensorineural hearing loss and opined that it is less likely than not caused by or a result of the Veteran's military service.  She reasoned that the Veteran reportedly noticed a decrease in hearing in the late 1970s or 1980s.  Puretone results on a December 1971 report of medical examination showed clinically normal hearing in the frequencies of 500 - 4000 Hertz and there was no significant threshold shift evident in those frequencies at separation as compared to baseline results at enlistment in 1969.  She acknowledged in-service treatment of otitis externa in 1969 and otitis media in 1971 but found no evidence to show that it had a permanent effect of the Veteran's hearing.  His civilian occupational history included student, gas station attendant, forklift operator at a woodworking company from 1972 to 1978, correctional officer and counselor at a federal prison from 1978 to 2000, and a bailiff from 2001 to 2008.  In light of the foregoing, she opined that the etiology of the Veteran's asymmetric hearing loss was unknown.  It appeared to be greater than what would be expected due to aging alone.  Evidence suggested the onset of hearing loss with increasing tinnitus routinely in the late 1970s.  She noted that a 2002 American College of Occupational and Environmental Medical Position Statement on noise-induced hearing loss found that scientific research indicated that hearing loss due to noise does not progress beyond age-related changes once the exposure to noise is discontinued.  Thus, she opined that the Veteran's current bilateral asymmetrical hearing loss was acquired sometime post service and it may be due to aging, noise exposure, and other factors not yet identified.  

In August 2012, the AMC concluded that the Veteran's military noise exposure is conceded by VA in light of his service personnel records, which show he was credited with service in two campaigns during Vietnam service.  Thus, the Veteran underwent an additional audiological examination in November 2012.  

During the November 2012 examination, a right ear hearing loss disability was not shown for VA purposes.  Nevertheless, the examiner diagnosed a right ear sensorineural hearing loss in the frequency of 6000 Hertz and higher and a left ear sensorineural hearing loss in the left ear from 500 - 4000 Hertz.  She opined that the Veteran's hearing loss is at least as likely as not caused by or a result of an event during service.  Significantly, however, she reasoned that audiometric results during service showed air conduction thresholds between 0 and 15 decibels for both ears for the frequencies of 500 to 5000 Hertz on enlistment and separation examinations.  She noted that a private audiogram in 1984 for the same frequencies in the right ear were from -5 to 15 decibels, which supported no change for the right ear when compared to in-service audiometric findings.  In contrast, the 1984 private audiogram showed that hearing in the left ear exhibited a mild to moderate loss from 3000 - 8000 Hertz.  Nevertheless, the examiner opined that the Veteran's hearing loss was at least as likely as not related to military service without commenting on the likely connection between either ear individually.  

The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, the audiological findings in the September 2011 VA examination report clearly satisfy the regulatory requirements for a hearing loss disability for VA purposes.  

In light of the foregoing, the Board concludes that the preponderance of the evidence establishes that a right ear hearing loss disability was not present during service or for many years thereafter, and any current right ear hearing loss disability Accordingly, the Board concludes that service connection for a right ear hearing loss disability is warranted.  


ORDER

Entitlement to service connection for a right ear hearing loss disability is granted.  


REMAND

As noted in the June 2011remand, the Veteran claims that he has a stomach disability that was incurred in or aggravated by service, or that is due to or aggravated by service-connected disabilities.

Review of the record includes a December 2008 statement from Dr. TW noting that the Veteran had been his patient for approximately 20 years and he had treated the Veteran on occasion for various stomach and esophageal complaints with medications such as Zantac, Tagamet, Prilosec, and Protonix (pantoprazole).  He stated that VA should have records showing all medical treatment and prescriptions.  The Board notes, however, the record does not contain private treatment records from Dr. TW dating prior to May 1998.  On remand, the RO or AMC should make appropriate efforts to obtain these records.  

The Board also feels that a new VA examination is warranted.  Pursuant to the prior Remand, the Veteran underwent a VA spine and stomach examinations in September 2011.  The examiner related DISH of the thoracic spine to the Veteran's service-connected diabetes mellitus.  As to the claimed stomach condition, the examiner noted a current diagnosis of GERD and opined that it is less likely than not incurred in or caused by an event, injury, or illness during service.  Unfortunately, the examiner did not opine as to whether the claimed stomach condition is caused or aggravated by service-connected type II diabetes mellitus, PTSD, and/or DISH.  Accordingly, an addendum opinion must be obtained.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any additional medical treatment received for his service-connected disabilities and claimed stomach disability, VA and non VA, dating since his discharge from military service.  

 The RO/AMC should take appropriate steps to secure 
authorization necessary to obtain copies of any such treatment reports identified that are not currently of record, to include treatment records and diagnostic reports pertaining to conditions of the stomach and esophagus from Dr. TH dating prior to May 1998, and any inpatient treatment received at CNMC in Springfield, Missouri in 1970 as alluded to during the November 2012 VA examination.  The Veteran should be advised that he may submit these records himself.  

Regardless of the Veteran's response, VA treatment records, if any, should be obtained from the Fayetteville, Arkansas VAMC and the Mount Vernon, Missouri SOC dating since January 2010.

If the RO/AMC is unable to obtain any records identified, the Veteran and his representative should be notified in order to allow them to submit those records for review.  

2.  Thereafter, refer the claims file to an appropriate examiner to obtain a medical opinion as to the nature and etiology of the Veteran's claimed stomach condition.  The claims folder, to include any relevant records contained in Virtual VA, must be provided to and reviewed by the examiner.  

The examiner is requested to review of the claims file, to include the Veteran's service and post-service treatment records, the Veteran's contentions of record, the February 2009 VA stomach examination and August 2009 addendum opinion, and the November 2012 examination and etiological opinion.

Thereafter, the examiner should opine whether the any currently diagnosed stomach condition:

a) clearly and unmistakably (i.e. it is undebatable) preexisted active service, and if so, whether it clearly and unmistakably(i.e. it is undebatable) was not aggravated (permanently worsened beyond normal progression) by active service.

b) at least as likely as not (50 percent probability or greater) had onset during or is etiologically related to event, injury or illness during active service.  

c) at least as likely as not (50 percent probability or better) is proximately due to or aggravated by (permanently worsened beyond normal progression) the Veteran's service-connected PTSD, type II diabetes mellitus, or DISH disabilities, to include medications taken for treatment of those disabilities.  

The examiner should take into consideration notation during enlistment examination that the Veteran had received treatment for "minor indigestion" for 5 years prior to service, and the finding of instability of the duodenal bulb without ulcer on UGI services in February 1970.  The examiner should acknowledge the Veteran's contentions of record as to the nature, etiology, and date of onset of his claimed stomach disability.

The examiner should provide a rationale for any opinion rendered and should attempt to reconcile any contradictory evidence of record.  If the examiner is unable to offer any of the requested opinions, it is essential that he/she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011). 

3.  After the development requested has been completed, review the opinion to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO/AMC must implement corrective procedures at once.

4.  Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted, issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


